Citation Nr: 0030766	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from July 1943 to December 
1945.

This appeal arises from a rating decision in April 1999, 
which denied entitlement to a total rating based upon 
individual unemployability by the Department of Veterans 
Affairs (VA) Regional Office(RO) in St. Petersburg, Florida.

In the informal hearing presentation, the representative 
waived consideration of the lay statement by Mr. L. K. by the 
RO under 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The veteran is service-connected for a bilateral hearing 
loss, evaluated as 70 percent disabling; and tinnitus, 
evaluated as 10 percent disabling.  His combined disability 
evaluation is 70 percent.

2.  The veteran has not been employed since July 1989 when he 
last worked as a safety specialist.  He has a high school 
education.

3. The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation consistent with his education, training 
and work experience.


CONCLUSION OF LAW

The veteran's service-connected disabilities do not prevent 
him from securing or following a substantially gainful 
occupation and a total rating is not warranted. 38 U.S.C.A. 
1155, 5107 (West 1991); 38 C.F.R. 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.  

The veteran received a VA audiometric examination in June 
1998.  He complained of decreased hearing which was much 
worse when there was background noise.  He stated that he 
heard but did not understand very frequently.  He complained 
of constant bilateral tinnitus, which sounded like crickets 
and was very loud.  He stated it was bothersome, particularly 
when it was very quiet.

Pure tone air conduction thresholds for the right ear were: 
500 Hz/45, 1000 Hz/55, 2000 Hz/65, 3000 Hz/75, 4000 Hz/80.  
The average was 69.  For the left ear, it was 500 Hz/45, 1000 
Hz/65, 2000 Hz/70, 3000 Hz/805, 4000 Hz/85.  The average 
decibel loss was 75.  Speech recognition scores using the 
Maryland CNC word list were 52 percent correct for the right 
ear and 10 percent correct for the left ear at the maximum 
comfort level of 97 DBHL.  

The veteran had normal tympanograms.  Acoustic reflexes were 
present and there was negative reflex decay.  There was very 
good agreement between the pure tone average and speech 
reception threshold.  The word recognition ability was very 
poor which was possibly associated with the pure tone loss 
and the history of head injury.  The diagnosis was that the 
veteran had a moderately severe sensorineural hearing loss 
with very poor discrimination ability in each ear, and a 
history of a head injury.  There was no indication that 
medical intervention could improve these hearing thresholds.  
This examination was reviewed and approved by the examining 
provider.     

The veteran received a VA ear examination in June 1998.  He 
stated that hearing loss had progressed over time.  His left 
ear was slightly worse than the right ear.  He did not wear 
hearing aids.

Examination of the ears showed normal auricle, external 
auditory canal, tympanic membranes, tympanomastoid 
bilaterally.  There was no active disease present.  An 
audiogram showed the tympanograms to be type A bilaterally.  
The SRT was 60 in the right ear and 57 in the left ear.  
Discrimination was 52 percent in the right ear and 10 percent 
in the left ear.  He had a high frequency sensorineural 
hearing loss which started at about 1000-2000 Hz bilaterally 
and sloped to a severe hearing loss bilaterally.

The assessment was that the veteran had a moderate to severe 
sensorineural hearing loss bilaterally with extremely poor 
discrimination in the left ear.  He also had a worsened 
component in the high-frequencies.  The examiner added that 
the veteran would benefit from at least a right hearing aid.  
It was likely a hearing aid in the left ear would not be 
beneficial due to the poor discrimination.

A rating action in September 1998 granted service connection 
for a bilateral hearing loss, evaluated as 70 percent 
disabling from January 9, 1998.  This rating action also 
granted service connection for tinnitus, evaluated as 10 
percent disabling from January 9, 1998.  This resulted in a 
combined rating of 70 percent for the service connected 
disabilities.

The veteran filed a claim for increased compensation based on 
unemployability in December 1998.  He reported that he last 
worked in July 1989 as a safety specialist.  He had worked 
for the Florida Department of Transportation from 1966.  He 
indicated he had a high school education

A VA Form 21-4192 (Request for Employment Information in 
Connection with Claim for Disability Benefits) was received 
from the veteran's former employer in February 1999.  The 
document disclosed that the veteran ended employment in July 
1989 and that he had worked as a safety specialist.  On an 
attached note, it was reported that his records were not 
available because he terminated employment in 1989.

In a statement dated in February 2000, L. K. reported that he 
had been employed by the Lake City Maintenance Department 
when the veteran was the safety director for the district.  
He worked with him daily for two years before his retirement.  
The veteran would give the verbal and written portion of the 
class.  When Mr. K. first started working with the veteran, 
he thought he did not like him because the veteran would not 
answer him when he spoke to him.  He began to observe in the 
classroom and noticed that when a student raised his hand to 
ask a question, the veteran would walk over to that person 
and lean closer, cupping his ear.  He then realized the 
veteran could not hear him, and he then made a point of 
always looking at him when he spoke.  He never mentioned his 
hearing loss and he believed he had taught himself to read 
lips.  He also noticed that he would not answer a telephone 
unless he was sitting at a desk in a quiet office.  

Legal Analysis.

Prior to adjudicating the issue on appeal, the Board notes 
that during this appeal, the veteran has received two VA 
examinations and was afforded opportunities for a personal 
hearing which he eventually refused.  All pertinent medical 
records necessary to substantiate the claim have been 
obtained.  Therefore, the undersigned has determined that VA 
has met the requirements for assisting a claimant mandated by 
the Veterans Claims Assistance Act of 2000, Pub L. No. 106-
475, 114 Stat. 2096 (2000).

A total disability compensation rating may be assigned in a 
case in which the schedular rating is less than 100 percent, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service- connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 4.16 (2000).  In this case, the veteran 
meets the schedular criteria by virtue of the fact that he 
has a 70 percent disability rating for bilateral hearing 
disability.

VA will grant a total rating for compensation purposes based 
on unemployability (TDIU) when the evidence shows that a 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service- connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the veteran's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R.  §§ 3.340, 3.341, 4.16(a) 
(2000).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm for such veteran. 
See C.F.R. §§ 4.1, 4.15 (2000).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. 4.16(a) (2000).

The veteran reports that he took an early retirement 1989 
after only 23 years on the job as a safety director.  From 
his evidence, and that of L.K., his work required that he 
answer questions in a classroom setting.  From the nature and 
severity of his hearing impairment, there is no question that 
his ability to hear noise and to understand conversation is 
considerably diminished.  In this regard, impaired hearing in 
the conversational range and poor word discrimination 
particularly in the left ear is well documented.  The Board 
concedes that, as the veteran contends, that if he tried to 
obtain new employment, he would have great difficulty hearing 
and understanding fellow employees.

Nonetheless, the Board is not persuaded that the veteran is 
precluded from all work consistent with his education and his 
work experience by reason of his hearing loss and tinnitus.  
He was able to make adjustments and function in his job as a 
safety specialist prior to retirement with respect to talking 
on the telephone and to answering questions.  He has 
sufficient residual hearing and ability to communicate so 
that he can perform work compatible with that which he 
performed in the past. There is also medical opinion that he 
would benefit from a right hearing aid.  In any event, he is 
not individually unemployable by reason of service connected 
disabilities alone.


ORDER

A total rating based upon individual unemployability due to 
service-connected disabilities is denied.


REMAND

In the September 1998 rating decision, the RO denied the 
veteran's claim for service connection for headaches and 
arthritis of multiple joints.  In the VA Form 9 received in 
July 1999, the veteran appears to taken exception to these 
denials.  The Board finds that this statement constitutes a 
timely notice of disagreement with regard to the RO's 
September 1998 decision on the headaches and the arthritis 
claims.  See 38 C.F.R. §§ 20.201, 20.302(a) (2000).  

Review of the veteran's claims folder does not indicate that 
a statement of the case (SOC) on this matter has been issued.  
See 38 C.F.R. § 19.26 (2000).  The United States Court of 
Appeals for Veterans Claims (Court) has held, in such 
circumstances, that the Board is to remand the claim to the 
RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

This claim is therefore REMANDED for the following:

The RO is to furnish the veteran and his 
representative with an SOC pertaining to 
his claim for service connection for 
headaches and arthritis of multiple 
joints.  Concomitant with such action, it 
should advise the veteran and his 
representative of the statutory period of 
time within which the veteran must 
furnish VA with a substantive appeal on 
that issue, in order to perfect his 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


